Case: 17-50347      Document: 00514304833          Page: 1   Date Filed: 01/11/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 17-50347
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                       January 11, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

FERNANDO LOPEZ-RIVERA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:15-CR-1320-1


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Fernando      Lopez-Rivera      appeals    the    85-month      within-guidelines
sentence imposed following his guilty plea conviction for illegally reentering
the United States in violation of 8 U.S.C. § 1326. He asserts that his sentence
was substantively unreasonable because it was greater than necessary to
achieve the sentencing goals set forth in 18 U.S.C. § 3553(a) for the following
reasons: (i) a prior felony drug trafficking offense was double-counted because


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50347     Document: 00514304833     Page: 2   Date Filed: 01/11/2018


                                  No. 17-50347

it was used to impose a 16-level enhancement pursuant to U.S.S.G.
§ 2L1.2(b)(1)(A) (2015) and to increase his criminal history category from V to
VI; (ii) the Guidelines overstated the seriousness of his illegal reentry offense,
which did not pose a danger to others; (iii) he came to this country as a young
child, and he only returned to see his family; and (iv) he will be deterred from
further illegal reentry now that he understands the harsh penalties attendant
to the offense.
      We review the substantive reasonableness of a sentence for abuse of
discretion. Gall v. United States, 552 U.S. 38, 51 (2007). Because the district
court imposed a within-guidelines sentence, it is presumptively reasonable.
See United States v. Campos-Maldonado, 531 F.3d 337, 338 (5th Cir. 2008).
The presumption of reasonableness “is rebutted only upon a showing that the
sentence does not account for a factor that should receive significant weight, it
gives significant weight to an irrelevant or improper factor, or it represents a
clear error of judgment in balancing sentencing factors.” United States v.
Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
      Although Lopez-Rivera challenges the presumption of reasonableness as
applied to sentences under § 2L1.2 on the ground that the Guideline is not
empirically based, he concedes that the issue is foreclosed. See United States
v. Mondragon-Santiago, 564 F.3d 357, 366-67 (5th Cir. 2009).            We have
rejected Lopez-Rivera’s argument that § 2L1.2’s double-counting of a
defendant’s criminal history necessarily renders a sentence unreasonable. See
United States v. Duarte, 569 F.3d 528, 529-30 (5th Cir. 2009). In addition, we
are not persuaded by the argument that illegal reentry is not a serious offense
and does not pose a danger to others. See United States v. Aguirre-Villa, 460
F.3d 681, 683 (5th Cir. 2006). Moreover, the fact that Lopez-Rivera returned
to the United States to see his family, after having lived here since he was a



                                        2
    Case: 17-50347     Document: 00514304833   Page: 3   Date Filed: 01/11/2018


                                No. 17-50347

young child, is an insufficient ground to rebut the presumption of
reasonableness applicable to his sentence.     See United States v. Gomez-
Herrera, 523 F.3d 554, 565 (5th Cir. 2008). Finally, Lopez-Rivera’s contention
that the harsh penalties associated with his offense will deter him from
returning to the United States serves to support the district court’s sentence.
See § 3553(a)(2)(B).
      Lopez-Rivera has not shown that the district court abused its discretion,
and he has not overcome the presumption of reasonableness. See Gall, 552
U.S. at 51; Campos-Maldonado, 531 F.3d at 338. Accordingly, the judgment of
the district court is AFFIRMED.




                                      3